Citation Nr: 0903823	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 
2004, for the award of service connection and compensation 
for hypertension.

2.  Entitlement to an effective date earlier than April 13, 
2004, for the award of service connection and compensation 
for residuals of a cerebrovascular accident associated with 
hypertension.

3.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.

4.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of cerebrovascular accident 
associated with hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to July 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  

In that decision the RO granted service connection for 
hypertension and for residuals of cerebrovascular accident 
associated with hypertension.  For each of the two 
disabilities, the RO granted a 10 percent disability rating 
effective from April 13, 2004.  The veteran perfected appeals 
as to the assigned disability rating and effective date of 
service connection and compensation for both disabilities.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for residuals of cerebrovascular 
accident associated with hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not file a claim for service connection 
for hypertension until April 13, 2004.
 
2.  The veteran did not file a claim for service connection 
for residuals of cerebrovascular accident associated with 
hypertension until April 13, 2004.

3.  The veteran's hypertension results in diastolic pressure 
that is predominantly less than 110 and systolic pressure 
that is predominantly less than 200.

CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier 
than April 13, 2004 for the award of service connection for 
hypertension have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.400 (2008).

2.  The criteria for assignment of an effective date earlier 
than April 13, 2004 for the award of service connection for 
residuals of cerebrovascular accident associated with 
hypertension have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.400 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 
7101 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  VA must provide such notice to a claimant prior to 
an initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
Furthermore, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Courts have held that if, as here, an appeal arises from 
disagreement with the initial evaluation following a grant of 
service connection, then once service connection is granted, 
the claim is substantiated; and thereafter additional notice 
is not required, and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

This applies to the present case, in which for each issue, 
service connection was granted in an August 2004 rating 
decision, and the appeal arises from a disagreement as to the 
assigned effective date and assigned disability rating.  
Prior to that decision, the RO provided the veteran notice 
appearing to satisfy VCAA notice requirements with respect to 
requirements for establishing entitlement to service 
connection.  Thus, to the extent any notice under VCAA with 
respect to the specific claims on appeal is deficient, such 
is not prejudicial.  

Nevertheless, following that decision, the RO provided the 
veteran with notice of law applicable to the specific 
claims-for an earlier effective date and for a higher 
initial disability rating-in the statement of the case.  VA 
has also provided notice as to other elementary requirements 
under VCAA in letters dated between April 2004 and February 
2005, and in the statement of the case.  Further, the Board 
is aware of the United States Court of Appeals for Veterans 
Claims (Court) recent decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); however, statements of the veteran 
indicate awareness of the evidence necessary to substantiate 
a claim for a higher evaluation and no further analysis in 
that regard is necessary.

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims. 38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical treatment records, and reports of VA 
examination.  Except as noted in the REMAND (pertaining to a 
separate issue to be remanded), the veteran has not 
identified any other evidence which has not been obtained 
that is required for the decision below.

With respect to the initial rating claim decided below, the 
Board considered remanding the claim to afford the veteran a 
new VA examination.  The record, however, is absolutely 
devoid of any indication that there has been any change in 
the severity of the veteran's condition since the last 
examination.  Additionally, the veteran does not maintain 
that his service-connected hypertension disability has 
worsened in severity.  Essentially, he claims only that he 
disagrees with the decision assigning a 10 percent rating for 
hypertension and that the condition should be rated higher.

The mere fact that the veteran has not had an examination in 
a few years does not necessarily render the last examination 
inadequate for purposes of rating the veteran's service-
connected disability, particularly in a situation where the 
disability has stabilized for quite some time.  In situations 
where the veteran can articulate, or the record somehow 
shows, some specific reasons why the last examination report 
no longer provides an accurate assessment as to the current 
severity of a condition, a new examination is certainly 
warranted.

Here, however, the veteran does not contend nor does the 
evidence of record show, that his condition has worsened in 
severity since the last VA examination so as to warrant a new 
examination.  As such, the Board finds that the last VA 
examination of record is adequate for rating purposes.  
Finally, there is enough evidence in the claims file to 
render a decision on the merits of that initial rating claim.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA. 
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra. Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Earlier Effective Date for Service Connection and 
Compensation 

The veteran contends that the effective date of the grant of 
service connection for both (1) hypertension and (2) 
residuals of cerebrovascular accident associated with 
hypertension, should be from the time he was released from 
service in 1972.  

A.  Law

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Thus, generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Also, 
the effective date of an award of disability compensation 
based on a claim to reopen after a final disallowance shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. 
§ 3.400(q)(ii), (r).

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits. The benefit being sought must be identified.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also 
Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the 
"identification" requirement of 38 C.F.R. § 3.155(a) is met); 
Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal Circuit 
declined to reverse interpretation in Rodriguez that an 
informal claim must be written) (non-precedential).

B.  Analysis

As explained above, the law limits the assignment of an 
effective date for an original claim to the date of receipt 
of the claim.  This is the case here, as the veteran first 
filed a claim for benefits in a formal application received 
on April 13, 2004.  

The veteran submitted a formal application (VA Form 21-526) 
to the RO, received in April 13, 2004, which shows, in part, 
that the veteran specifically claimed entitlement to service 
connection for (1) hypertension and for (2) stroke (for which 
the RO later granted service connection for residuals of 
cerebrovascular accident associated with hypertension).  
Since for original claims the law only allows an effective 
date from the date of the claim, an effective date preceding 
the claim must be denied.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

A review of the veteran's claims file shows that there is no 
record of receipt of an informal or formal claim for service 
connection for either claimed disability prior to April 13, 
2004.  For that matter, there are no documents at all in the 
claims file that were received from the veteran prior to that 
date.

Since the veteran submitted his claim more than one year 
after his separation from service in 1972, the law provides 
that the earliest effective date that can be assigned for the 
award of service connection for either hypertension or 
residuals of cerebrovascular accident associated with 
hypertension, is April 13, 2004-the date of receipt of the 
original claim.  Therefore, the preponderance of the evidence 
is against the veteran's claims for (1) an earlier effective 
date for a grant of service connection and compensation for 
hypertension or (2) an earlier effective date for a grant of 
service connection and compensation for residuals of 
cerebrovascular accident associated with hypertension.  

In sum, as detailed above, an effective date earlier than 
April 13, 2004 is not warranted for the grant of service 
connection and compensation for either hypertension, or for 
residuals of cerebrovascular accident associated with 
hypertension.

III.  Initial Disability Rating

The veteran claims entitlement to higher initial disability 
rating for hypertension.

A.  Law

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the veteran has appealed the initial rating 
assigned at the time service connection is established, the 
Board must consider the initial rating, and, if indicated, 
the propriety of a staged rating from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  See also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007) (finding staged ratings appropriate also 
in cases where the appeal was not as to the initial rating 
assigned after service connection is established).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Service connection is in effect for hypertension, for which 
the RO has assigned a 10 percent disability rating under 38 
C.F.R. § 4.104, Diagnostic Code 7101.  Under that diagnostic 
code, hypertension is evaluated pursuant to the following 
rating criteria:

A 10 percent rating is warranted for hypertension for 
cases in which the diastolic pressure is predominantly 
100 or more; or if the systolic pressure is 
predominantly 160 or more; or, this is the minimum 
evaluation for an individual with a history of diastolic 
pressure of predominantly 100 or more and who now 
requires continuous medication for control; and

A 20 percent disability rating is warranted if the 
diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.

38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

B.  Analysis

The relevant medical evidence for review includes private 
treatment records dated from the early 2000s through March 
2004, and the report of VA examination in July 2004.  The 
treatment records record multiple blood pressure readings 
throughout the period through March 2004.  Review of these 
treatment records reveals that the veteran's hypertension 
resulted in diastolic pressure readings that were 
predominantly less than 110 and systolic pressure readings 
that were predominantly less than 200.  

In fact, the recorded diastolic pressure readings were 
essentially all less than 110, and the recorded systolic 
pressure readings were essentially all less than 172.  Of the 
numerous blood pressure readings dated within one year prior 
to the present claim on appeal, there are only two diastolic 
pressure readings of 110, the rest being lower; and only a 
solitary systolic pressure reading of 152, the rest being 
lower.

The report of a July 2004 VA examination contains the most 
recent medical evidence pertaining to the hypertension rating 
claim.  The report shows that the examiner reviewed the 
claims file and recorded a medical history that the veteran 
had a history of hypertension.  The veteran was currently 
taking Diltiazem, Ramipril, and Atenolol in treatment of that 
condition.  

On examination, the veteran's pulse was 76 beats per minute, 
his weight was 357 pounds, and height was six feet.  The 
report records that the veteran's blood pressure was read and 
measured as 132/92, 128/90, and 126/90.  After examination, 
the examiner concluded that the veteran had hypertension.  

Based on the foregoing, the preponderance of the evidence is 
against assignment of a disability rating in excess of 10 
percent.  The diastolic pressure has no been predominantly 
110 or more; and the systolic pressure has not been 
predominantly 200 or more.  Therefore, the criteria 
approximating the next higher rating of 20 percent have not 
been satisfied, and a higher evaluation for hypertension is 
therefore unwarranted under that criteria.

In addition, there is no showing, and no allegation, that the 
veteran's hypertension disability reflects so exceptional or 
so unusual a disability picture as to warrant referral for 
consideration of the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).

In sum, the preponderance of evidence is against the claim 
for an initial disability rating in excess of 10 percent for 
service-connected hypertension.  The benefit-of- the-doubt 
doctrine is inapplicable, and the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than April 13, 2004, 
for the award of service connection and compensation for 
hypertension, is denied.
  
Entitlement to an effective date earlier than April 13, 2004, 
for the award of service connection and compensation for 
residuals of cerebrovascular accident associated with 
hypertension, is denied.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.


REMAND

The veteran claims entitlement to an initial disability 
rating in excess of 10 percent for residuals of 
cerebrovascular accident associated with hypertension.  A 
preliminary review of the record indicates that the claim 
requires additional development, for the following reasons.  

Review of the claims file indicates that there may exist 
outstanding medical records of pertinent treatment involving 
the veteran's April 2002 cerebrovascular accident that could 
have bearing on this claim.  Specifically, in a private 
record of treatment dated in May 2002, John W. McBurney, 
M.D., noted that the veteran was there for a follow-up after 
hospitalization in April 2002 at Mary Black Hospital 
following a midbrain infarction at that time.  In a separate 
private record of treatment dated the same day in May 2002, 
John R. Wieder, M.D., noted a history that in April 2002 the 
veteran had a stroke affecting the left side of his body.  At 
the time of the stroke, the veteran woke up in the Intensive 
Care Unit at Spartanburg Regional Hospital, and then 
transferred to a regular room.  Dr. Finch, the house 
physician, treated the veteran during that time; and the 
veteran was also followed by Dr. Ringel, the neurologist.  

The claims file does not contain these medical records 
associated with treatment proximate to the cerebrovascular 
accident, and referred to by the two treatment providers in 
May 2002.  Review of the claims file does not show that the 
RO has requested these records.  Such records could 
potentially be helpful in assessing the nature and severity 
of any residuals of the April 2002 cerebrovascular accident.  
Specifically, these records could help to determine whether 
any current neurological symptomatologies-such as residual 
impairment of motor, sensory, or mental function-either 
began at the time of the cerebrovascular accident, or are 
otherwise residuals of the cerebrovascular accident in April 
2002. 

The Board takes notice of the fact that treatment records 
prior to April 2002 do not show many of the symptoms that the 
veteran appears to have developed since his stroke in that 
month.  Notably, when the veteran was treated by Dr. Wieder 
in December 2001, prior to the cerebrovascular accident in 
April 2002, Dr. Wieder made findings that the veteran had 
very severe hypertension and gout, however, he was feeling 
great, and sleeping great.  The veteran was working at that 
time.  There was no indication in the pre-stroke records that 
the veteran had any neurologic-related symptoms, and 
particularly, no indication that he had any of the symptoms 
discussed below after the time of the April 2002 
cerebrovascular accident.

The pre-stroke description contrasts greatly with the 
clinical history discussed after the time of the 
cerebrovascular accident.  The first medical evidence of 
record following the April 2002 cerebrovascular accident, in 
May 2002, shows that at that time, when seen by Dr. McBurney, 
the veteran was unsteady when he walked but had not fallen, 
and he used a cane.  He complained of severe throbbing 
headaches, and continued to have marked sleep disruption.  He 
had decreased sensation on the left side of the body but 
denied diplopia.  Neurologic examination revealed a mildly 
unsteady gait.

When seen the same day in May 2002 by Dr. Wieder, the veteran 
was having some left sided residual numbness in the left 
extremities, upper and lower.  He gait was extremely unstable 
and he was having to walk with a cane.  He also complained 
that bright lights were really hurting his eyes, and that he 
was having severe headaches everyday.  On examination, Dr. 
Wieder found that there was a definite left sided weakness in 
both strength and grip of the upper extremity and strength in 
lower extremity.  Dr. Wieder indicated that the veteran was 
also being treated by Dr. Ringel.

Subsequent treatment records dated through March 2004-the 
month prior to the April 2004 VA examination-contain 
notations throughout that period suggesting that several 
neurologic-related symptoms may in fact be residual to the 
cerebrovascular accident.  For instance, in May 2002, Dr. 
Wieder noted that the veteran had had a stroke with a left 
sided residual, which in part was assessed as status post 
CVA; muscle spasm of the left arm.  In June 2002, Dr. Wieder 
made an objective finding that there was still left sided 
residual from the stroke.  

In July 2002, Dr. Wieder noted that the veteran had a stroke, 
that he still had left side hemiparesis, that he was still 
having trouble getting around, and that he must use a cane.  
The physician also noted that the veteran could not stand up 
and look up to the ceiling without falling over backwards, 
and would start to fall forward many times if he would bend 
forward.  Dr. Wieder considered the hemiparesis symptoms so 
severe that he opined that the veteran would not be able to 
work.  

In August 2002, Dr. Wieder noted that the veteran was unable 
to use his left side (upper extremity).  The veteran reported 
complaints that he was also having trouble remembering things 
to such an extent that he was no longer cooking.  Also, he 
could not get into the tub or shower.  His activities of 
daily living were severely limited by his condition.  Dr. 
Wieder opined that the hemiparesis was permanent and that he 
could not see the veteran ever returning to work with his 
disability.  Dr. Wieder stated that he preferred the veteran 
use a walker, but the veteran was resistant and was using a 
cane.  After examination, the report contains an assessment 
of hypertension, gout, status post CVA with left hemiparesis, 
which is permanent.  A later treatment record in August 2002 
noted that the veteran was unable to work due to difficulty 
with gait due to hemiparesis.

Subsequent private treatment records between October 2002 and 
March 2004 show a continuity of neurologic symptomatologies, 
which the treatment records indicate are stroke residuals, 
including left sided hemiplegia and left hemiparesis.  These 
records also show complaints of the veteran having problems 
with "mouth leak", intermittent hemicranial headache with 
nausea, balance, sleep disturbance/obstructive sleep apnea, 
and headaches every day; with indications that these began 
after the cerebrovascular accident in April 2002.  

In a treatment record dated in February 2004, Dr. McBurney 
concluded with an assessment, in part, of history of cerebral 
infarction with multiple risk factors.  When seen in March 
2004, Dr. Wieder noted that the veteran had a stroke and was 
left with a right-sided hemiplegia effecting his right and 
left extremities; he cannot walk without assistance now.  

The veteran underwent VA examination in July 2004 in order to 
determine the nature and extent of severity of the residuals 
of cerebrovascular accident.  The report of the July 2004 VA 
examination records that the claims file was available and 
reviewed by the examiner.  The examiner recorded a medical 
history that in April 2002, the veteran apparently developed 
a stroke, which was manifested by intense headache, double 
vision lasting three days, and weakness of the left side.  
The veteran was immediately taken to the hospital, where 
treatment providers found that his blood pressure was high 
and an MRI showed a brain stem stroke.  

The examiner indicated that after the 2002 stroke episode and 
treatment, the veteran apparently had done well over the 
following two years.  The examiner noted that the veteran was 
taking all kinds of medicines for stroke prevention and blood 
pressure control.  The veteran reported complaints of some 
weakness of the left side.  The examiner commented that the 
veteran had marked obesity and weighed 345 pounds at the time 
of the examination.

On examination, the examiner made findings that the veteran 
was awake, alert, and cooperative.  He was "up and about."  
He used a cane to ambulate for several reasons.  The examiner 
opined that one reason was due to the veteran's excessive 
weight.  Examination findings included that the veteran had 
"no cranial nerve findings", "no sensory findings" and 
"no long track findings." The examiner found that strength 
was normal and coordination was OK.  After examination the 
examiner concluded with an impression of status stroke brain 
stem stroke in 2002 "without any residuals."

The Board sees an incongruency between the finding "without 
any residuals" on the July 2004 examination report and the 
apparently stroke-related symptoms discussed above.  Based on 
the information contained in the July 2004 VA examination 
report and the information in the treatment reports on file, 
including as discussed above, a new VA examination is 
warranted to clearly identify the nature and severity of any 
residuals of the cerebral vascular accident.  The fulfillment 
of the VA's statutory duty to assist the appellant includes 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (the duty to assist requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4)).  
 
In this case, there are strong indications that there are 
treatment records never requested and not on file, associated 
with the initial treatment of the April 2002 cerebrovascular 
accident.  Such records would be beneficial in determining 
whether there are any chronic neurologic conditions that are 
residuals of the April 2002 cerebrovascular accident.  The RO 
should obtain any such treatment records, as well as any 
other relevant treatment records outstanding, so that the 
disability evaluation will be a fully informed.  

The Board notes in this regard, that some findings contained 
in the July 2004 VA examination are not clear or are at 
variance with the remainder of the claims file evidence on 
which the findings were based.  First, in that report the 
examiner indicated that on examination, the veteran had "no 
cranial nerve findings", "no sensory findings" and "no 
long track findings."  

It is not clear whether these conclusions were intended to 
state that there were no objective findings at all regarding 
these areas of inquiry, or that there were no findings of 
deficits or abnormalities; or in other words, an indication 
of normal findings.  This should be clarified, particularly 
since there are indications of abnormal findings on file 
throughout the approximately two year period prior to the 
examination (following the approximate time of the April 2002 
cerebrovascular accident) through March 2004.  

Second, the examiner's notation that the veteran apparently 
had "done well in the next couple of years" after the April 
2002 cerebrovascular accident, and the impression that the 
cerebrovascular accident in 2002 was without any residuals, 
both appear to be at variance with the remainder of the 
clinical record leading up to that examination. 

Finally, on evaluating the veteran's service-connected 
residuals of cerebrovascular accident, the RO must consider 
whether there are manifestations of condition that would 
support the assignment of one or more separate, compensable 
evaluations under relevant diagnostic codes.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (impairments associated with a 
veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation).  

After any pertinent outstanding records are added to the 
claims file, the agency of original jurisdiction (AOJ) should 
afford the veteran a contemporaneous and thorough VA 
examination-which takes into account any additional records 
of medical treatment obtained via this remand-to assist the 
Board in clarifying the nature and severity of the residuals 
of the veteran's cerebrovascular accident.  See Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); See also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995). 

In sum, a remand is necessary for the following reasons:  
first, to assure that all pertinent medical records are of 
record; second, to determine the current nature and severity 
of the veteran's service-connected residuals of 
cerebrovascular accident, to include obtaining examination 
findings allowing for appropriate evaluation of the service-
connected disability under all relevant diagnostic criteria; 
and third, for the RO to consider whether any additional 
benefits are warranted for any distinct and separate 
symptomatologies as residual to the cerebrovascular accident, 
as mandated under Esteban.
  
Accordingly, the issue of entitlement to an initial 
disability rating in excess of 10 percent for residuals of 
cerebrovascular accident associated with hypertension, is 
REMANDED for the following action:
 
1.  By appropriate means, the RO should 
request copies of any outstanding private 
or VA medical records of treatment for 
neurologic system disability residual to 
the cerebrovascular accident.  This 
includes records of any treatment for 
residual impairment of motor, sensory, or 
mental function, to include such presumed 
symptoms as central and peripheral nervous 
system symptoms, such as headaches, 
hemiplegia, hemiparesis, incoordination, 
nausea, imbalance, confusion, sleep 
disturbance, dizziness, dysphagia, 
numbness, weakness, and other related 
symptoms potentially resulting from the 
cerebrovascular accident in April 2004.    

The RO should request all such medical 
records of treatment of the veteran for 
any neurologic symptomatology beginning in 
April 2002 and associated with the initial 
hospital treatment at that time for the 
cerebrovascular accident, and thereafter.  
This includes any such treatment records 
(hospitalization in April 2004 and 
thereafter) from the Intensive Care Unit 
at Spartanburg Regional Hospital, Mary 
Black Hospital,  Dr. Ringel (neurologist), 
and Dr. Finch (hospital "house" 
physician). 

This request also includes any other 
outstanding relevant  VA or private 
treatment records, including all relevant 
records since the last examination in July 
2004.

2.  Thereafter, arrange for a VA 
examination by an appropriate specialist 
or specialists to determine the nature and 
extent/severity any nervous system 
disorders/chronic conditions that are 
residual to the April 2004 cerebrovascular 
accident. 

The RO should make the claims file and a 
copy of this REMAND (entire document 
including discussion above) available to 
the examiner, who should review the entire 
claims folder and REMAND in conjunction 
with the examination.  The examiner should 
indicate this fact in the examination 
report.  

The examiner must conduct all tests 
necessary to analyze the nature and 
severity of any nervous system disorders 
(any residual impairment of motor, 
sensory, or mental function), resulting 
from the April 2004 cerebrovascular 
accident; the examination should identify 
any separate symptomatologies that are 
residual to the cerebrovascular accident.  

The examiner is to provide a detailed 
review of the veteran's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused by the service-connected residuals 
of cerebrovascular accident.  

The examiner is to identify and describe 
any impairment of motor, sensory, or 
mental function that is due to or a part 
of the service-connected residuals of the 
cerebrovascular accident.  In doing so, 
the examiner should comment on the 
clinical history of treatment since the 
time of the April 2002 cerebrovascular 
accident, as summarized in the body of the 
REMAND above, and as shown in the current 
record as it relates to evidence of any 
residuals of cerebrovascular accident-any 
resultant impairment of motor, sensory, or 
mental function. 
  
The examiner is to comment on any 
functional impairment due to associated 
neuromuscular/motor condition; and whether 
such may be due to pain, supported by 
adequate pathology and evidenced by 
visible behavior during motion, as well as 
weakness, limitation of motion, and/or 
atrophy.  

The examiner should set forth all findings 
in detail in the examination report.  The 
examiner should provide a complete 
rationale for any opinion offered in the 
examination report as to the nature and 
extent of severity of the veteran's 
disability.

3.  After completion of the examination 
ordered above, the RO should complete any 
additional development deemed appropriate.  
In particular, for any separate chronic 
impairment residual of the cerebrovascular 
accident that is identified in the 
examination report, the AOJ should 
determine if the report contains adequate 
medical information for rating purposes.  

If not, refer the case back to the 
examiner for an addendum.  In that case, 
the RO should provide the examiner with 
the relevant diagnostic code criteria and 
request the examiner to provide further 
medical information consistent with the 
criteria required for rating any separate 
residual chronic impairment identified.  
The RO must notify the examiner of such 
information requirements under relevant 
diagnostic codes implicated by each 
specific residual disorder identified.
  
4.  Then the RO should readjudicate the 
claim for an initial disability rating in 
excess of 10 percent for residuals of 
cerebrovascular accident.  The RO's 
readjudication should include all 
considerations due under Esteban v. Brown, 
6 Vet. App. 259 (1994) (impairments 
associated with a veteran's service-
connected disability may be rated 
separately unless they constitute the same 
disability or the same manifestation); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(considering neuromuscular functional loss 
due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 
4.45). 

If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
 

______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


